LEARNED HAND, District Judge
(after stating the facts as above). [1] The counts for conspiracy to defraud the United States are clearly good from any aspect. It is no concern of the defendants whether or not the United States had the right to sell “astray freight.” It was at the least a bailee of that freight, and, though the sale were wrongful, it was entitled to the possession of the proceeds. To appropriate those proceeds was either to impede the United States in its duty of discharging its liability to the consignees, if the sale was il*461legal (Haas v. Henkel, 216 U. S. 462, 479, 480, 30 Sup. Ct. 249, 54 L. Ed. 569, 17 Ann. Cas. 1112; U. S. v. Plyler, 222 U. S. 15, 32 Sup. Ct. 6, 56 L. Ed. 70), or, if the United States had the right to sell the goods then it was a direct misappropriation of funds of the United States, because upon that hypothesis the proceeds could be truly described as a part of the operating profits of the railway; i. e., as “railway operating income,” under section 1 of the Federal Control Law (Comp. St. 1918, § 3115%a).
[2, 3,] The embezzlement counts are also in my judgment good, and, if so, the count in the Jersey Central indictment for conspiracy to commit embezzlement as well. Two objections are raised to these: First, that it appeared that the property was not that of the United States; and, second, that the first three defendants could not commit embezzlement because they were part owners of the fund.
The first objection I answer as I have'answered the objection to the “defrauding” counts. While embezzlement differs from larceny precisely in this, that it does not depend upon a violation of possession, nevertheless á person lawfully in possession may transfer that possession to another as a fiduciary, and the latter, having received possession, in that way and betrayed the trust, will not be heard to question the ownership of the immediate victim. Rex v. Beacall, 1 Car. & P. 310, 454; Campbell v. State, 35 Ohio St. 70 (the statute reading, however, in that case “anything of value which shall come into his hands by virtue of his employment” [Act May 5, 1877 (74 Ohio Laws, p. 249) § 11]); Waterman v. State, 116 Ind. 51, 18 N. E. 63 (the prosecutor was a consignee); Meacham v. Florida, 45 Fla. 71, 33 South. 983, 110 Am. St. Rep. 61.
The second point depends upon the meaning to be attached to the word “embezzle,” in the Criminal Code. As there was no such common-law crime, and as the statutes of embezzlement are various, a question' arises as to just what elements enter into the crime. It has been very common to define embezzlement as the conversion of “the property of another,” arid under that definition many courts have excluded propertv owned in part by the defendant. McElroy v. People, 202 Ill. 473, 66 N. E. 1058; People v. Ehle, 273 Ill. 424, 112 N. E. 970; State v. Kent, 22 Minn. 41, 21 Am. Rep. 764; Van Etten v. State, 24 Neb. 734, 40 N. W. 289, 1 L. R. A. 669; Com. v. Libbey, 11 Metc. (Mass.) 64, 45 Am. Dec. 185 (semble); State v. Kusnick, 45 Ohio St. 535, 540, 541, 15 N. E. 481, 4 Am. St. Rep. 564.
In cases where the defendant has the right to retain as commission part of a sum of money courts have at times therefore been at some pains (Campbell v. State, 35 Ohio St. 70, 74), to inquire just where the title to the whole fund lay at the moment of conversion, and whether the defendant had any property interest in it at that time. Yet, on the whole it is the weight of the later authorities, and as I think much the better, that this inquiry is not necessary, but that the right to deduct a part of a sum'of money due the prosecutor is irrelevant to the question whether the defendant has committed embezzlement in converting the whole. State v. Maines, 26 Wash. 160, 66 Pac. 431; Com. v. Fisher, 113 Ky. 491, 68 S. W. 855; Com. v. Jacobs, 126 Ky. 536, 104 *462S. W. 345, 13 L. R. A. (N. S.) 511, 15 Ann. Cas. 1226 (overruling Stone v. Com., 104 Ky. 220, 46 S. W. 721, 84 Am. St. Rep. 452) and re-establishing the original rule in Clark v. Com., 97 Ky. 76, 29 S. W. 973); People v. Civille, 44 Hun, 497; Territory v. Meyer, 3 Ariz. 199, 24 Pac. 183; Branderstein v. Way, 17 Wash. 293, 303, 49 Pac. 511; Wallis v. State, 54 Ark. 611, 620, 16 S. W. 821; People v. Hanaw, 107 Mich. 337, 341, 65 N. W. 231.
Com. v. Smith, 129 Mass. 104, 110, is probably not in point, and stands upon the fact that defendant was bound to turn over the whole sum without deduction. Apparently his pay was merely calculated by commission. Reg. v. Tite, 8 Cox, C. C. 458, probably must be understood in the same way. But' in Hartley’s Case, Ryan & R. 139, I understand the facts to be that the defendant was entitled to retain his-commissions, and perhaps in Carr’s Case, Ryan & R. 198, as well, though that is uncertain.
[4] The proper rule, where the defendant has an undivided interest in a chattel, which he converts, I need not consider until it arises. In the case at bar the defendants are alleged to have embezzled, not the chattels, but their proceeds, of which at most they were entitled to keep only a part. In such cases I think it is of no consequence whatever whether or not they had separated out their, commission before-they embezzled the balance. Having the right to retain so much as was their due of these absolutely interchangeable units, it appears tome absurd to say that they did not convert the balance. I am not sure that the allegations of the indictment do not meet the necessity, if there were one, of showing that the conversion was after separation of the fund; but I lay no stress whatever upon that. It is enough that the defendants converted a fund made up of equivalent units, a part of which they were'not entitled to retain.
[5] Finally, the question arises whether a bailee to sell on commissions is within the statute. In Moore v. U. S., 160 U. S. 268, 275, 16 Sup. Ct. 294, 40 L. Ed. 422, the Supreme Court said that an indictment against an assistant postmaster, properly laid, would have been sufficient. He is scarcely a “clerk or servant.” In the same case (160 U. S. 269, 272, 16 Sup. Ct. 294, 40 L. Ed. 422) the court said that it applied generally to all cases of persons intrusted with money by virtue of any fiduciary relation. I have no doubt that an auctioneer is within-the statute. Therefore these counts are good.
[6] There remains only the third count of the Jersey Central indictment. I think this insufficient,’ regardless of the validity of Order 34a, or of the question whether it is a crime to violate it. If the count should be read as meaning that the clerks finally disposed of the-chattels themselves by delivering them to the other defendants for their own, certainly it would lay a violation of the order, since the carrier would not then be selling them at public auction. All the other counts show that this was not the fact, but that the delivery was in compliance with the order and under an agreement by which the three-first defendants were to sell the chattels and remit. Indeed, the very embezzlement presupposes that the order has been complied with, and not violated, since it implies a delivery to the defendants as fiduciaries. *463The facts as they appear elsewhere in the indictment, therefore, contradict the only meaning which the allegations of this count can bear, which would state a violation of the order, because it is not. such a violation to sell goods at public auction on behalf of the carrier, and to embezzle a part of the proceeds. The order goes no further than to lay down for the carrier one way as against ail others of disposing of the chattels, which way was followed.
Strictly, of course, as the count cannot stand through aider, the demurrer may not either, and if the allegations are adequate, I ought not to read to their prejudice the other counts. Yet I own to an unwillingness, unless it be necessary to make a decision upon a putative situation which is obviously untrue, merely because there is no special demurrer for repugnance between the counts. Moreover, I think it may be quite honestly said that the count taken alone is insufficient, if' I have correctly limited the scope of the order. The phrase, “deliver under a private, secret, and corrupt agreement, and not at private auction and sale,” means nothing. “Delivery,” standing alone, does not import a final disposition qua the carrier, and is consistent with an agreement to sell at public auction, though the delivery were not itself at public auction. The corrupt agreement may well have been to embezzle a part of the proceeds after an auction sale as fiduciary for the carrier. I hold, therefore, that the pleading is bad, if designed to lay the only facts which could constitute a violation of the order.
Therefore, in any aspect of the case, the question is altogether irrelevant whether the United States had the right to sell freight which remained unclaimed. It is irrelevant to the former counts, because the defendants are not in any position to question the title of the United States. It is irrelevant on this count, because the order was not violated. As the issue should under no circumstances be imported into any phase of the three indictments or of the trial, I decline to consider the questions of law discussed by the defendants touching it.
Demurrers overruled to all counts of all indictments, but the third count of the Jersey Central indictment. Demurrer to that count sustained.